Citation Nr: 0534218	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  99-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to an initial evaluation in excess of 
30 percent for an adjustment disorder with post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased evaluation for postoperative 
lumbar disc disease, currently evaluated at 60 percent.

5.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated at 30 percent.

6.  Entitlement to an increased initial evaluation for tinea 
pedis, evaluated as noncompensable prior to August 30, 2002, 
and 10 percent evaluation from that date.

7.  Entitlement to a total evaluation based on individual 
unemployability after July 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1987 to November 1993, appealed those decisions to the BVA, 
and the case was referred to the Board for appellate review.

In a decision dated in August 2002, the BVA denied an 
evaluation in excess of 30 percent for the veteran's service-
connected psychiatric disability, then classified as an 
adjustment disorder.  A BVA decision dated in February 2003 
then granted service connection for post-traumatic stress 
disorder and a decision dated in September 2003 remanded the 
case to the RO for additional development.  During the course 
of that development, a rating decision dated in May 2005 
increased the evaluation for the veteran's tinea pedis from 
noncompensable to 10 percent, effective August 30, 2002.  The 
case was then returned to the Board for further appellate 
review.

In statements dated in August 2000 and March 2003, the 
veteran requested an increased evaluation for his tinnitus 
and consideration of service connection for diabetes 
mellitus.  These matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for a left 
leg disorder and for an initial evaluation in excess of 
30 percent for an adjustment disorder with PTSD will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right inguinal hernia was not manifested during service 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service 
or to a service-connected disability.

3.  The veteran's service-connected back disability is not 
characterized by a vertebral fracture or ankylosis of the 
entire spine and does not present an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.

4.  Migraine headaches are not shown to be productive of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

5.  Prior to August 30, 2002, tinea pedis was not shown to 
involved an exposed surface or an extensive area, and from 
August 30, 2002, is not shown to involve at least 5 percent, 
but less than 20 percent of the entire body, or at least 
5 percent, but less than 20 percent of exposed areas affected 
or required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.

6.  The veteran was engaged in a substantially gainful 
occupation in the year prior to July 6, 1996, and continued 
to be so engaged after that date.



CONCLUSIONS OF LAW

1.  A right inguinal hernia was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2005).

2.  The criteria for an evaluation in excess of 60 percent 
for postoperative lumbar disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5293 & 
5243 (1997-2005).

3.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2005).

4.  The criteria for a compensable evaluation prior to 
August 30, 2002, for tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7813 (2002 & 2005).

5.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities after July 6, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 3.343, 4.1-4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of a letter to the veteran dated in May 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103a 
and 38 C.F.R. § 3.159(b) by:  (1)  Informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran to provide any evidence in his possession that 
pertains to his claim.

The May 2004 VCAA letter was provided to the veteran after 
the initial unfavorable decisions in this case, contrary to 
the requirements of 38 C.F.R. § 3.159(a) and 38 C.F.R. 
§ 3.159(b).  However, in another case regarding the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Following notice provided by the 
May 2004 VCAA letter, additional evidence was secured and 
reviewed by the RO.  With the exception of increasing the 
evaluation for the veteran's tinea pedis from noncompensable 
to 10 percent, effective August 30, 2002, the RO continued 
the denial of the benefits sought and issued a Supplemental 
Statement of the Case in May 2005 - outlining the reasons and 
bases for the recent decision.  


Further, it cannot be doubted that the veteran was fully 
aware of what evidence would substantiate his claim.  He is 
noted to be a National Service Officer with a Veteran's 
Services Organization of extensive knowledge and ability in 
presenting claims for VA benefits.  The record indicates that 
he has gained considerable knowledge of the requirements of 
the VCAA through his employment, as evidenced by a statement 
submitted by him during the course of this appeal, as well as 
detailed argument.  Therefore, under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file 
as are private and VA medical records identified by the 
veteran.  The veteran has also been afforded VA examinations 
in order to address the medical questions presented in his 
appeal.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claims.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.

I. Service Connection for a Right Inguinal Hernia

The veteran has requested service connection for a right 
inguinal hernia as secondary to his service-connected back 
disability.  At a VA intestines examination performed in 
September 1997 the veteran explained that he had a 
longstanding history of nocturnal leg cramps and that in 
August 1997 he awoke in the middle of the night with severe 
cramps bilaterally.  The veteran went on to explain that he 
sat up on the side of the bed and tried to stretch when he 
suddenly developed a severe pain in the right lower quadrant 
and noticed a swelling.  He was subsequently diagnosed with a 
right inguinal hernia.  The Statement of the Case issued in 
connection with this claim in January 1999 properly addressed 
the veteran's claim for service connection on both a direct 
and secondary basis in accordance with well-settled law.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  Furthermore, a disability 
which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.31038 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a right inguinal 
hernia.  This would be expected given the veteran's primary 
contention that his right inguinal hernia was due to or the 
result of a service-connected back disability.  There was 
also no medical opinion of record that suggests any 
relationship to the right inguinal hernia first diagnosed in 
1997 and the veteran's period of service.  Accordingly, 
service connection for a right inguinal hernia on a direct 
basis is not warranted.

As for the veteran's claim for secondary service connection 
of his right inguinal hernia due to his back disorder, there 
are three opinions addressing the etiology of that disorder.  
A VA intestines examination performed in September 1997 
concluded that it was likely that the right inguinal hernia 
was not secondary to the service-connected low back strain.  
A review of that examination report indicates that the 
veteran's claims file and medical records were reviewed in 
arriving at that opinion.  Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

There is also an October 1999 opinion from Michael Markou, 
D.O., which states that after reviewing medical records, to 
include medical records from the VA Medical Center in Bay 
Pines, he found it at least as likely as not that the 
residual bilateral leg cramping of the veteran's service-
connected back disability was the cause of his right inguinal 
hernia.

In order to attempt to reconcile the two medical opinions of 
record, the Board requested that the veteran be afforded an 
additional VA examination to address this medical question.  
The veteran was afforded such an examination in July 2004 at 
which time the veteran stated that in 1996 (i.e., three years 
after service), he was sleeping and awoke with cramping in 
both legs followed by pain in the right inguinal area.  He 
stated that he was evaluated at a VA Medical Center and was 
found to have a right inguinal hernia and underwent surgery 
to repair the hernia.  It was noted that the veteran did not 
have any recurrence of the hernia and did not require any 
further surgery for the right inguinal hernia.  However, the 
veteran posited that the right inguinal hernia was related to 
his service-connected lower back disability because the lower 
back caused the cramping in the legs and the cramping caused 
pulling in the area of the right inguinal area.  The veteran 
reported that a private physician had provided a statement 
saying that the right inguinal hernia was caused by the low 
back condition and the VA examiner made reference to that 
opinion.  However, following the examination the assessment 
was status post right inguinal hernia repair, which the 
examiner stated could not be related to the low back 
condition or the left leg condition without resort to 
speculation.  

Based on this record, the Board finds that service connection 
for right inguinal hernia on a secondary basis is not 
warranted - the weight of the medical evidence is against the 
veteran's claim.  While there is a statement from Dr. Markou 
that offers an opinion that the veteran's right inguinal 
hernia was due to the veteran's service-connected back 
disability, he provided no rationale for that opinion, and 
the bases for his opinion are unclear.  While the VA examiner 
who performed the September 1997 VA examination also did not 
provide a rationale for his opinion, the examiner who 
performed the July 2004 VA examination concluded that the 
right inguinal hernia could not be related to the low back 
disability or the left leg symptomatology without resort to 
speculation.  For the Board to conclude that the disorder was 
related to the service-connected disability would thus be a 
conclusion based on speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate of reasons and bases, the Board 
may favor one medical opinion over another.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record.)  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332, 229 (1995).

While the veteran is clearly of the opinion that his right 
inguinal hernia was caused by symptomatology associated with 
his service-connected back disability, the veteran, as a lay 
person, is not competent to offer an opinion that requires 
medical expertise, such as the etiology of his right inguinal 
hernia.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, since the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection, the Board concludes that service connection for a 
right inguinal hernia is not established.


II. Increased Evaluations

The veteran essentially contends that the current evaluations 
assigned for his service-connected back, migraine headache 
and tinea pedis disorders do not accurately reflect the 
severity of those disabilities.  The veteran has specifically 
requested a higher evaluation for his back disability on an 
extraschedular basis and that he would be satisfied with a 
50 percent evaluation for his migraine headache disability 
and a 10 percent evaluation for his tinea pedis disability.  
During the course of this appeal the RO increased the 
evaluation for the veteran's tinea pedis from noncompensable 
to 10 percent, the RO did so as of August 30, 2002, the date 
the schedular criteria for evaluating skin disabilities was 
amended.  As such, what remains at issue in connection with 
this claim is consideration of a compensable evaluation prior 
to August 30, 2002.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected tinea pedis, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Postoperative Lumbar Disc Disease

A rating decision dated in May 1994 granted service 
connection for status post microdiskectomy at L1-S1, with 
residual left radiculopathy, loss of left ankle jerk, S1 
dysthesia and cramping in the calf with numbness of the left 
foot.  That rating decision also assigned a 40 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In 
September 1997, the veteran requested that the May 1994 
rating decision be revisited and reconsidered as it pertained 
to the evaluation assigned for his back disability.  A 
December 1997 rating decision identified clear and 
unmistakable error in failing to assign a 60 percent 
evaluation for the veteran's lumbar disc disease and assigned 
a 60 percent evaluation from November 23, 1993, under 
Diagnostic Code 5293.

As indicated above, the veteran is currently in receipt of a 
60 percent evaluation for lumbar disc disease, and has been 
in receipt of a 60 percent evaluation under Diagnostic 
Code 5293 since the day following his separation from 
service.  The 60 percent evaluation under Diagnostic 
Code 5293 represents the highest schedular evaluation under 
that Diagnostic Code.  Higher evaluations for the spine are 
permitted under the schedular criteria in effect when the 
veteran filed his claim for an increased evaluation for a 
complete bony fixation (ankylosis) at an unfavorable 
ankylosis of the spine under Diagnostic Code 5286 and for 
residuals of a vertebrae fracture under Diagnostic Code 5285.  
However, a review of the medical evidence of record discloses 
that the veteran's back disability has never been 
characterized as a vertebral fracture and VA examinations 
have consistently demonstrated that the veteran has motion in 
his spine, and therefore is not ankylosed.  Accordingly, the 
Board finds that a higher schedular evaluation is not 
warranted for the veteran's back disability based on the 
schedular criteria in effect when the veteran filed his claim 
for an increased evaluation in September 1997.

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003, the schedular criteria used to 
evaluate the spine were revised and amended.  The 2002 
changes to Diagnostic Code 5293 for intervertebral disc 
syndrome provide for evaluations between 10 and 60 percent 
based on the frequency and total duration of incapacitating 
episodes.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  For example, a 10 percent 
evaluation is for assignment with incapacitating episodes 
having a total duration of at least 1 week, but less than 2 
weeks during the past 12 months, and a 60 percent evaluation 
is for assignment with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  That 
Diagnostic Code also provides an alternative method for 
evaluating intervertebral disc syndrome by providing for 
separate evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, in assigning whichever method results in the 
higher evaluation.

Under the schedule for rating neurological disabilities, 
evaluations are generally assigned based on whether the 
paralysis of a particular nerve is complete or incomplete.  
For example, under Diagnostic Code 8520 pertaining to the 
sciatic nerve, a 10 percent evaluation is for assignment for 
mild incomplete paralysis of the sciatic nerve, a 20 percent 
evaluation for moderate incomplete paralysis, a 40 percent 
evaluation for moderately severe incomplete paralysis and a 
60 percent evaluation is for assignment for severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent 
evaluation is for assignment with complete paralysis of the 
sciatic nerve, with evidence that the foot dangles and drops, 
no active movement possible of muscles below the knee and 
flexion of the knee weakened, or (very rarely) lost.

Under the schedule for rating orthopedic disabilities of the 
spine, a 10 pecent evaluation is for assignment for mild 
limitation of lumbar spine motion, a 20 percent for moderate 
limitation of motion and a 40 percent evaluation for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

Also, under Diagnostic Code 5295 pertaining to a lumbosacral 
strain, a 10 percent evaluation is for assignment for 
characteristic pain on motion, a 20 percent evaluation for 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in a standing position, and 
40 percent evaluation for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

However, after reviewing the evidence of record the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 60 percent based incapacitating episodes or based 
on an assignment of separate evaluations for chronic 
orthopedic and neurological manifestations.  The VA 
neurological examination performed in September 1997 disclose 
that the patellar reflexes were 2 plus on the right and 1 
plus on the left and the Achilles reflexes were 1 plus 
bilaterally.  There was no evidence of muscle atrophy and no 
significant sensory or motor loss was noted.  

At the time of a VA spine examination performed in November 
1997 the veteran reported that he performed a desk job 
working 40 hours a week and that he had lost 1 to 1 1/2 weeks 
a year because of back problems.  On examination there was 
moderate limping on the left leg.  Range of motion was 
flexion from 0 to 70 degrees, extension from 0 to 10 degrees, 
right lateral flexion from 0 to 25 degrees, left lateral 
flexion from 0 to 25 degrees, rotation to the right from 0 to 
20 degrees and rotation to the left from 0 to 20 degrees.  
The examiner stated that pain started on forward flexion of 
50 degrees and continued until he reached maximum flexion.  
The examiner also commented that the veteran became tired 
after only 5 flexion and extension movements of the lumbar 
spine and that he had pain on all flexion and extension 
movements and weakness appeared after 5 or 6 flexions.  
Moderate paraspinal muscle spasms were noted on the right 
side.  Patellar reflexes were described as present and equal 
and the Achilles tendon reflex was 1 plus on the right and 
absent on the left.



Based on this evidence, under the schedular criteria in 
effect in September 2002, the Board notes that the veteran 
would not appear to be entitled to a 60 percent evaluation 
under Diagnostic Code 5293 because there is no evidence of 
incapacitating episodes having a total duration of at least 6 
weeks during the previous 12 months.  The veteran indicated 
at the time of the September 1997 VA examination that he had 
missed only 1 to 1 1/2 weeks of work, and even assuming that 
constituted an incapacitating episode requiring bed rest 
prescribed by a physician and treatment by a physician, this 
would appear to only warrant a 10 percent evaluation under 
Diagnostic Code 5293 for incapacitating episodes having a 
total duration of at least 1 week, but less than 2 weeks 
during the past 12 months.  

In addition, even were the Board to find that the range of 
motion demonstrated at the time of the VA examination was 
severe, thereby warranting a 40 percent evaluation for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292, the veteran would still need to demonstrate that 
he had severe incomplete paralysis of the sciatic nerve 
warranting a 60 percent evaluation to warrant an evaluation 
in excess of the currently assigned 60 percent.  For example, 
a 40 percent evaluation combined with a 40 percent evaluation 
for moderately severe incomplete paralysis of the sciatic 
nerve results in only a 60 percent evaluation, 38 C.F.R. 
§ 4.25, whereas a 60 percent evaluation for severe incomplete 
paralysis of the sciatic nerve would result in an 80 percent 
evaluation.  However, none of the evidence demonstrates that 
the veteran has any atrophy of his lower extremities or 
neurological findings consistent with a severe incomplete 
paralysis, and the most recent July 2004 VA examination noted 
that muscle tone and power in the lower extremities was 
within normal limits and equal bilaterally.  

A similar analysis pertains to Diagnostic Code 5295, if the 
Board were to assume the veteran's entitlement to a 40 
percent evaluation under that Diagnostic Code.  The Board 
would also note that the evaluations for ankylosis of the 
spine and residuals of a fracture of a vertebra were 
unchanged and do not provide a basis for a higher evaluation 
based on the schedular criteria and the changes effective in 
September 2003.

The changes effective September 26, 2003, provide for a 
General Rating Formula for Diseases and Injuries of the Spine 
that assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Under this formula a 10 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of height.  A 20 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.

The General Rating Formula for Diseases and Injuries of the 
Spine also provide for a 40 percent evaluation when forward 
flexion of the thoracolumbar spine is 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
Lastly, a 50 percent evaluation is for assignment for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation for unfavorable ankylosis of the 
entire spine.  The evaluations for intervertebral disc 
syndrome remain the same except for the change of the 
Diagnostic Code from 5293 to 5243, but there is no longer an 
alternative in evaluating intervertebral disc syndrome based 
on the combining of separate evaluations for chronic 
orthopedic and neurological manifestations.

After reviewing the evidence of record, the Board finds that 
the veteran is not entitled to an evaluation in excess of 
60 percent based on the schedular criteria in effect as of 
September 2003.  Under the General Rating Formula for 
Diseases and Injuries of the Spine the only higher schedular 
evaluation is a 100 percent evaluation for unfavorable 
ankylosis of the entire spine.  However, as indicated above, 
the veteran does not have ankylosis of either the lumbar 
spine or the entire spine.  Similarly, the evidence does not 
demonstrate a current entitlement to the 60 percent 
evaluation under Diagnostic Code 5243 since the evidence does 
not demonstrate that the veteran has incapacitating episodes 
of a total duration of at least 6 weeks during the past 12 
months.  Therefore, the Board finds that the veteran is not 
entitled to a higher schedular evaluation under the criteria 
that went into effect in September 2003.

The veteran has primarily contended, however, that he should 
be assigned an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321 based on the symptomatology he 
experiences in his back and his legs due to his disability.  
Under 38 C.F.R. § 3.321(b)(1) an extraschedular evaluation 
may be authorized in exceptional cases.  The governing norm 
in these cases is a finding that the case presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The evidence does not support the veteran's contention.  The 
evidence discloses that the veteran has not required frequent 
periods of hospitalization for his back disability or that 
his disability has caused marked interference with 
employment.  On the contrary, the veteran has had no periods 
of hospitalization for his back disability during the course 
of this appeal which he began in 1997, and the record 
reflects that the veteran has been in a training status or 
working full time since July 1995 without evidence of marked 
interference with employment.  For example, the record 
reflects that the veteran works full time and at the time of 
a VA spine examination performed in July 2004 he reported 
that for the last 20 years for all of the service-connected 
condition he has taken off about 12 to 15 days.  

In the absence of such factors the Board finds that the 
requirements for an extraschedular evaluation have not been 
met.  The symptomatology the veteran has related that he 
experiences due to his back disability is accounted for and 
compensated for in the currently assigned 60 percent 
evaluation for the veteran's lumbar disc disease, a 
disability for which there is a specific Diagnostic Code 
under the VA's Schedule for Rating Disabilities.  
Consequently the veteran has not demonstrated that the nature 
of his disability renders impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
a higher evaluation for the veteran's back disability is not 
warranted.

Migraine Headaches

The veteran is currently in receipt of a 30 percent 
evaluation for migraine headaches under Diagnostic Code 8100 
and in a statement dated in July 2000 he indicated that he 
would be satisfied with a 50 percent evaluation for that 
disability.  Under Diagnostic Code 8100, a 50 percent 
evaluation is for assignment with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

While the veteran has reported experiencing frequent migraine 
headaches and there is some suggestion that they may be 
prostrating in nature, there is no evidence of severe 
economic inadaptability as a result of the veteran's migraine 
headaches.  For example, at the time of a September 1997 
neurological examination the veteran reported that on several 
occasions over the past year his headaches had been 
prostrating, but that he usually managed to complete his 
daily work.  In addition, at the time of a November 2002 VA 
spine examination the veteran reported that he missed work 
about 12 days a year due to his back and his headaches and at 
the time of a July 2004 VA examination the veteran reported 
that he had taken 12 to 15 days off in the past 20 years for 
all of his service-connected conditions.  

Even assuming the more frequent loss of work reported by the 
veteran of approximately 2 weeks a year, that loss of work 
was due to a combination of symptomatology associated with 
the veteran's back and migraine headaches and does not 
demonstrate that the veteran's attacks are productive of 
severe economic inadaptability as a result of his migraine 
headaches.  The record clearly reflects that since July 1995 
the veteran has been in either a training status for his 
current position and employed on a fulltime basis Since July 
1996 without any evidence suggesting that his migraine 
headaches have caused severe economic inadaptability.  
Accordingly, the Board concludes that an increased evaluation 
for the veteran's migraine headaches is not established.

Tinea Pedis

A May 1997 rating decision granted service connection for 
tinea pedis and assigned a noncompensable evaluation for 
tinea pedis under Diagnostic Code 7899-7806.  Under 
Diagnostic Code 7806, a noncompensable evaluation is 
warranted with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or a small area.  The 
next higher 10 percent evaluation contemplates findings of 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area.

A review of the medical evidence considered by the RO in 
assigning that initial noncompensable evaluation, 
specifically the February 1997 VA skin examination, discloses 
that the veteran had multiple lesions over his feet, 
primarily on the dorsum bilaterally and between the toes and 
there were some residual lesions on the plantar surface of 
the left foot.  Thus, since the veteran's skin disability did 
not involve an exposed surface or an extensive area he did 
not meet the criteria for a 10 percent evaluation at the time 
the initial noncompensable evaluation was assigned.

Subsequently, effective August 30, 2002, the schedular 
criteria for evaluating skin disabilities was revised to 
specifically indicate that dermatophytosis listed under 
Diagnostic Code 7813 included tinea pedis, and was to be 
rated based on scars or dermatitis depending on the 
predominant disability.  The Board notes that the Diagnostic 
Codes for scars provide for only a 10 percent evaluation 
unless they involve an area exceeding 12 square inches.  
Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted with involvement of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks duration in the past 12-month period.  
The next higher 30 percent evaluation contemplates 
involvement of 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  

The veteran has indicated in a July 2000 that he would be 
satisfied with a 10 percent evaluation for his tinea pedis, 
the evaluation assigned by the May 2005 rating decision.  The 
July 2005 VA examination and the medical evidence do not 
demonstrate an entitlement to the next higher 30 percent 
evaluation for the veteran's tinea pedis.  The VA examination 
disclosed the total percentage of skin lesions was about 
5 percent, and thus the requirements for an evaluation in 
excess of 10 percent as of August 30, 2002, have not been 
met.  Therefore, the Board concludes that an initial 
compensable evaluation for tinea pedis prior to August 30, 
2002, is not warranted and that an evaluation in excess of 
10 percent after that date is also not warranted.

In reaching these decisions, as with the veteran's claim for 
an increased evaluation for his back disability, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have been considered in 
connection with the claims for increased evaluation for the 
veteran's migraine headaches and for tinea pedis, whether or 
not they were raised by the veteran, as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards for evaluating the veteran's migraine headaches and 
tinea pedis.  In the absence of such factors, the Board finds 
that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

III. Total Evaluation After July 6, 1996

The record reflects that a rating decision dated in December 
1997 granted a total evaluation based on individual 
unemployability due to service-connected disabilities between 
November 23, 1993, and July 6, 1996.  The veteran contends 
that he should be entitled to a total evaluation based on 
individual unemployability until July 7, 1997, citing the 
provisions of 38 C.F.R. § 3.343(c)(2).  That regulation 
provides that if a veteran with a total disability rating for 
compensation purposes based on individual unemployability 
begins to engage in a substantially gainful occupation during 
the period beginning after January 1, 1985, the veteran's 
rating may not be reduced solely on the basis of having 
secured and followed such substantially gainful occupation 
unless the veteran maintains the occupation for a period of 
12 consecutive months.

The evidence considered by the RO in the December 1997 rating 
decision included a letter from the DAV to the veteran dated 
in June 1996.  In that letter it was indicated that on 
July 6, 1996, the veteran will have successfully completed 
their on-the-job training for a career position as a National 
Service Officer with the Disabled American Veterans and 
advised him that he was being assigned to his present station 
at a wage of $27,955.20.  That letter also noted that the 
veteran had graduated from the DAV National Service Officer 
Training Academy and been a participant in a 12-month on-the-
job training program.

Thus, when the RO granted a total evaluation based on 
individual unemployability between November 1993 and July 
1996 the veteran had already been a participant in a 12-month 
on-the-job training program for a 12-month period prior to 
being assigned a career position as of July 6, 1996.  Also, 
at the time of the December 1997 rating decision the veteran 
had actually been employed as a DAV National Service Officer 
for over a 12-month period, and has continued to be employed 
in that position.

The veteran is not entitled to a total evaluation based on 
individual unemployability due to service-connected 
disabilities after July 6, 1996.  The veteran effectively 
began a substantially gainful occupation 1 year prior to his 
being hired as a career National Service Officer with the 
Disabled American Veterans in July 1996.  That the veteran 
could maintain that employment in an on-the-job training 
program for a period of 12 consecutive months, and then 
maintain that employment thereafter, demonstrates that the 
veteran had maintained the occupation for a period of 12 
consecutive months, and indeed was offered the position in a 
permanent or career position as of that date, which he had 
maintained for a period of 12 months prior to the December 
1997 rating decision.  
Therefore, the Board concludes that a total evaluation based 
on individual unemployability due to service-connected 
disabilities after July 6, 1996, is not warranted.


ORDER

Service connection for a right inguinal hernia is denied.

An evaluation in excess of 60 percent for postoperative 
lumbar disc disease is denied.

An evaluation in excess of 30 percent for migraine headaches 
is denied.

An initial compensable evaluation for tinea pedis prior to 
August 30, 2002, and an initial 10 percent from August 30, 
2002 for tinea pedis, is denied.

A total evaluation based on individual unemployability due to 
service-connected disabilities after July 6, 1996, is denied.


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the claims for service 
connection for a left leg disorder and for an increased 
evaluation for an adjustment disorder with PTSD.  With 
respect to the claim for an increased evaluation for the 
veteran's psychiatric disability, a BVA decision dated in 
August 2002 denied an evaluation in excess of 30 percent for 
the veteran's psychiatric disability, then described as an 
adjustment disorder.  The Board then granted service 
connection for PTSD in a February 2003 decision, and a March 
2003 rating decision effectuated that decision and 
characterized the veteran's disability as an adjustment 
disorder with post-traumatic stress disorder and continued 
the 30 percent evaluation.  The veteran then expressed 
disagreement with the continuation of the 30 percent 
evaluation in April 2003.

While it might seem unusual for the Board to be addressing 
the veteran's claim for an increased evaluation for his 
psychiatric disability after recently addressing that issue 
in an August 2002 decision, the addition of PTSD to the 
characterization of the veteran's disability essentially 
creates a new claim.  "We conclude that a claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis of a related mental 
disorder, states a new claim for purposes of the 
jurisdictional requirement, when the new disorder has not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).  

Thus, the RO's March 2003 rating decision constituted a new 
decision and the veteran's April 2003 Notice of Disagreement 
initiated a new claim for an increased evaluation for his 
recharacterized disability.  While in the past the Board 
would have referred this matter to the RO for appropriate 
action, the Court has indicated that the proper action is to 
remand the issue to the RO for appropriate action.  See 
Manlicon v. West, 12 Vet. App. 238, 240-41 (1999) ("thus, the 
next step was for the RO to issue an SOC on the denial of the 
[ ] claim, and the Board should have remanded that issue to 
the RO, not referred it there, for issuance of that SOC.")  
Accordingly, the issue of entitlement to an increased 
evaluation for an adjustment disorder with PTSD is being 
returned to the RO for issuance of a Statement of the Case.

With respect to the claim for service connection for a left 
leg disorder, the veteran has contended that he should be 
assigned a separate evaluation for the symptomatology in his 
lower extremities.  Following the July 2004 VA examination 
the examiner concluded that the veteran is likely to have 
bilateral lower extremity radiculopathy which is as likely as 
not to be related to his lower back service-connected 
condition.  However, the examiner did not state whether the 
symptomatology represents a manifestation of the already 
service-connected lumbar disc disease, evaluated as 
60 percent disabling, or an independent disorder of the left 
leg.  As such, further clarification with respect to this 
matter is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should issue a Statement of 
the Case with respect to the veteran's 
April 2003 disagreement with the 
evaluation assigned for his psychiatric 
disability by the March 2003 rating 
decision.  The veteran should clearly be 
advised of the need to submit a 
Substantive Appeal to complete his appeal 
with respect to this issue.

2.  The veteran's claims file should be 
returned to the examiner who performed 
the July 2004 VA spine examination for 
additional review and comment.  (If that 
examiner is not available, the veteran's 
claims file should be referred to another 
appropriate physician.)  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the report of the July 2004 VA 
examination and offer comments as to 
whether the symptomatology in the 
veteran's legs, particularly his left leg 
represent an independently diagnosable 
disorder of the legs or whether the 
symptomatology present represents a 
manifestation of the service-connected 
lumbar disc disease.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


